DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Optical splitter 504 is missing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 20150146189 A1 (Kim).


                        Claim 1, Kim teaches a flash Iidar sensor assembly comprising:
                              a first housing ([0033] As illustrated in FIGS. 1 to 3, a LIDAR sensor system 100 of the present invention may include a transmission unit 110 transmitting laser light in a front area of a vehicle);
                                     at least one laser light source disposed in said first housing for generating a first field of illumination of light and a second field of illumination of light ([0033] As illustrated in FIGS. 1 to 3, a LIDAR sensor system 100 of the present invention may include a transmission unit 110 transmitting laser light in a front area of a vehicle. [0035] In the present exemplary embodiment, the transmission lens may include one DV lens 112 emitting laser light to a long distance in the front direction of the vehicle, and two SV lenses 113 emitting laser light to a short distance in the side directions of the vehicle.); 



                                     and a first light receiver unit and a second light receiver unit disposed in said second housing ([0042] The reception unit 120 receives the light reflected from the obstacle in the front area or the side areas of the vehicle, and may include a reception lens including a DV reception lens unit receiving the light reflected from the DV region and an SV reception lens unit receiving the light reflected from the SV region, and a detector 121 receiving the reflected light. [0048] The detector 121 may be formed of photo diodes in an m.times.n matrix as illustrated in FIG. 2, and the detector 121 may include a DV detection unit 121a receiving the reflected light received from the DV reception lens 122 at a center area thereof, and SV detection units 121b receiving the reflected light received from the SV reception lens 123 at both sides of the detector.);

                            said first light receiver unit configured to receive light of the first field of illumination reflected off at least one object([0042] The reception unit 120 receives the light reflected from the obstacle in the front area or the side areas of the vehicle, and may include a reception lens including a DV reception lens unit receiving the light reflected from the DV region and an SV reception lens unit receiving the light reflected from the SV region, and a detector 121 receiving the reflected light.); 



                            Claim 2, Kim teaches the flash Iidar sensor assembly as set forth in claim 1, further comprising:
                     a first optical element configured to receive light from said at least one laser light source and generate the first field of illumination ([0035] In the present exemplary embodiment, the transmission lens may include one DV lens 112 emitting laser light to a long distance in the front direction of the vehicle, and two SV lenses 113 emitting laser light to a short distance in the side directions of the vehicle); 

                        and a second optical element configured to receive light from said at least one laser light source and generate the second field of illumination ([0035] In the present exemplary embodiment, the transmission lens may include one DV lens 112 emitting laser light to a long distance in the front direction of the vehicle, and two SV lenses 113 emitting laser light to a short distance in the side directions of the vehicle).

                                 Claim 3,  Kim teaches the flash Iidar sensor assembly as set forth in claim 2, wherein said at least one laser light source is a single laser light source ([0034] The transmission unit 110 may include a transmission lens including a dense view (DV) lens unit having a focus so as to emit laser light to a long distance in a front direction of the vehicle and sparse view (SV) lens units having focuses so as to emit laser light to a short distance in side directions of the vehicle, in order to detect obstacles in the front area and the side areas of the vehicle by using a single laser light source 111.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150146189 A1 (Kim) in view of US 20160071416 A1 (Kim2 et al.).


                          Claim 4, Kim teaches the flash Iidar sensor assembly as set forth in claim 3. Kim fails but Kim2 teaches a flash lidar sensor further comprising a mirror configured to varyingly direct light from said laser light source to said first optical element and said second optical element. ([0054] Referring to FIGS. 1 to 4 , a MEMS scanning mirror 200 which reflects the laser signal and scans detecting regions SV1, SV2, and DV (FIG. 1) set at an angle of view at which obstacles in front of a vehicle are detected and a cut-in situation when a vehicle in a next lane suddenly cuts in is detected, and divides the detecting regions SV1, SV2 and DV into a plurality of regions to scan the plurality of regions at different point intervals (FIG. 2),). It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Kim and Kim2 because Kim2 teaches ([0054] a MEMS scanning mirror 200 which reflects the laser signal and scans detecting regions SV1, SV2, and DV (FIG. 1) set at an angle of view at which obstacles in front of a vehicle are detected and a cut-in situation when a vehicle in a next lane suddenly cuts in is detected, and divides  the detecting regions SV1, SV2 and DV into a plurality of regions to scan the plurality of regions at different point intervals.) that adding a MEMS mirror, divides the region into plurality of regions so that not only an obstacle in front of vehicle, but also the cut-in situation is detected, thereby improving a performance.

                          Claim 5, Kim as modified in view of Kim2 teaches the flash Iidar sensor assembly as set forth in claim 4. Kim teaches wherein each of said optical element includes a lens ([0035] In the present exemplary embodiment, the transmission lens may include one DV lens 112 .

Claims 6,8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150146189 A1 (Kim ) in view of US 20160071416 A1 (Kim2 et al.) further in view of US 8692980 B2 (Gilliland et al.).

                          Claim 6, Kim as modified in view of Kim2 teaches the flash Iidar sensor assembly as set forth in claim 5. Kim fails but Kim2 teaches the flash lidar sensor assembly further comprising at least one beam splitter for directing some of the light generated by said single laser light source to said mirror ([0055] The transmitting unit 100 may emit the laser signal. [0056] The beam splitter 210 transmits the laser signal to the MEMS scanning mirror 200.). It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Kim and Kim2 for the purpose of splitting the beams with desired proportions and transmitting the beams to objects with desired light proportions.
                            Kim as modified in view of Kim2 fails but Gilliland teaches the beam splitter directing some of the light generated by said single laser to a fiber optic (col. 15, lines 30-39, FIG. 11. The output of laser transmitter module 86 is then split into six output fibers 76 by optical power divider 77. Optical power divider 77 typically splits the optical signal from laser transmitter 79 into six fiber outputs 76 with unequal power ratios. Optical power divider 77 may be an optical fiber coupler, or may be comprised of a series of neutral density filters, or may 
Therefore, one of ordinary skill in the art before the effective filling date would modify              the flash lidar sensor such that the flash lidar sensor assembly further comprising at least one beam splitter for directing some of the light generated by said single laser light source to said mirror and directing some of the light generated by said single laser to a fiber optic.

                  Claim 8, Kim as modified in view of Kim2 further in view of Gilliland teaches the flash Iidar sensor assembly as set forth in claim 6. Kim fails but Gilliland teaches wherein said second housing defines an exit aperture and said fiber optic is in optical communication with said exit aperture to define a third field of illumination (Fig. 9 shows the third field if illumination, Col. 13, lines 40-56, FIG. 10 shows a simplified system block diagram of a typical installation on a vehicle as anticipated herein and described in the preceding FIGS. 1-9. A ladar based collision avoidance system consisting of a central ladar system controller 71 connects to six independent ladar sensors through bidirectional connections 72 and 73. Two long range units, each comprising an integrated ladar sensor and headlamp 18, connect to system controller 71 through a set of bidirectional electrical and optical connections 72. Connections 72 are comprised of electrical wires, optical fibers, and hybrid electrical/optical connectors in the preferred embodiment. Four short range units, each comprising an integrated ladar sensor and auxiliary lamp 10 connect to the system controller 71 through a set of 
                   Claim 9, Kim as modified in view of Kim2 further in view of Gilliland teaches the flash Iidar sensor assembly as set forth in claim 6. Kim teaches wherein a controller in communication with said single laser light source, said first light detector, and said second light detector ([0052] As illustrated in FIG. 1, the processing unit 130 of the present exemplary embodiment may include an obstacle detection unit 131, an obstacle classification unit 132, a cut-in detection unit 133, and a controller 134.[0053] The obstacle detection unit 131 may receive information about the reflected light of the DV region received through the DV detection unit 121a of the detector 121 and calculate information about an obstacle when the obstacle exists. The obstacle detection unit 131 of the present exemplary embodiment may detect the front obstacle based on a coordinate value, a distance value, and a reflection value of the obstacle detected by the DV detection unit 121a, and transmit a region of interest (ROI) and speed information about the obstacle to the obstacle classification unit 132.).
                       Kim fails but Kim2 teaches a mirror in communication with controller. Kim2 teaches ([0054] Referring to FIGS. 1 to 4 , a MEMS scanning mirror 200 which reflects the laser signal and scans detecting regions SV1, SV2, and DV (FIG. 1) set at an angle of view at which 1, SV2 and DV into a plurality of regions to scan the plurality of regions at different point intervals (FIG. 2),). A MEMS scanning mirror 200 is in communication with controller. It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Kim and Kim2 such that a mirror is in communication with controller for the purpose of controlling the mirror to detect the area of interest.
Claims 7,10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150146189 A1 (Kim ) in view of US 20160071416 A1 (Kim2 et al.) further in view of US 8692980 B2 (Gilliland et al.) further in view of US 5291261 A (Dahl et al.).

                       Claim 7, Kim as modified in view of Kim2 further in view of Gilliland teaches the flash Iidar sensor assembly as set forth in claim 6. Kim as modified in view of Kim2 further in view of Gilliland fails to explicitly teach the optical splitter. However Dahl teaches an optical splitter in communication with detector and optical fiber (Col. 2, Line 3-5 and line 11-13 and line 22-36. The transmission optical fiber 8 extends from the transmitter light source 6 and around the rear periphery of the automobile 2. Each output port is formed by a short optical fiber joined to the transmission optical fiber by a conventional optical splitter (not shown).  The object detection system 4 includes a single central light receiver 22 (which will be described in further detail below) and a reception optical fiber 24. The reception optical fiber 24 extends around the rear periphery of the automobile 2 and to the light receiver 22. The reception optical fiber 24 is provided along its length at a number of spaced points (only two of 
                         Therefore, one of ordinary skill in the art before the effective filling date would modify the flash lidar sensor such that the flash lidar sensor assembly further comprising an optical splitter in optical communication with said fiber optic, said first light detector, and said second light detector, and configured to guide light from said fiber optic to said detectors.    
                                              
                                      Claim 10, Kim as modified in view of Kim2 further in view of Gilliland, further in view of Dahl teaches the flash Iidar sensor assembly as set forth in claim7.  Kim teaches wherein said controller is disposed remote from said first housing   ([0052] As illustrated in FIG. 1, the processing unit 130 of the present exemplary embodiment may include an obstacle detection unit 131, an obstacle classification unit 132, a cut-in detection unit 133, and a controller 134.). From FIG. 1, it can be seen that the control circuit is in a separate housing.              
                                                                                                                                                         
Claim 11, Kim as modified in view of Kim2 further in view of Gilliland, further in view of Dahl teaches the flash Iidar sensor assembly as set forth in claim10. Kim teaches wherein said controller is disposed separate from said second housing ([0052] As illustrated in FIG. 1, the processing unit 130 of the present exemplary embodiment may include an obstacle detection unit 131, an obstacle classification unit 132, a cut-in detection unit 133, and a controller 134.). From FIG. 1, it can be seen that the control circuit is in a separate housing.              

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDA NASER whose telephone number is (571)272-5233. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/SANJIDA NASER/Examiner, Art Unit 3645                                                                                                                                                                                                         /SAMANTHA K NICKERSON/Primary Examiner, Art Unit 3645